66796: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66796


Short Caption:HELFRICH (PETER) VS. THE FIFTH JUDICIAL DIST. CT.Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Lower Court Case(s):Nye Co. - Fifth Judicial DistrictCase Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerPeter Jason Helfrich
					In Proper Person
				


RespondentThe Fifth Judicial District Court of the State of Nevada, in and for the County of NyeCatherine Cortez Masto
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37618: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


10/30/2014Filing FeePetitoin Filing Fee Waived.  Criminal.


10/30/2014Petition/WritFiled Proper Person Petition for Writ of Mandamus.14-36076




10/30/2014Notice/IncomingReceived Proper Person Notice of Motion to Waive Filing Fees for Petition for Writ of Mandamus.


11/14/2014Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." SNP14-JH/MD/MC.14-37618